Citation Nr: 9915701	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  93-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a bullet wound to the head.  

2.  Entitlement to a compensable evaluation for service-
connected residuals of a bullet wound to the chest.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
April 1946.  

When this case was last before the Board of Veterans' Appeals 
(the Board) in June 1997, the veteran's claims of entitlement 
to service connection for a right eye disorder, a lung 
disorder, and varicose veins were denied, while his claims of 
entitlement to service connection for residuals of a bullet 
wound to the head and residuals of a bullet wound to the 
chest were granted.  The issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities was remanded to the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO) 
for readjudication based upon the foregoing grants of service 
connection.  

Thereafter, in a July 1997 rating decision, the RO assigned 
zero percent evaluations to each of the service-connected 
bullet wounds residuals, and continued the denial of a total 
rating based on individual unemployability due to service 
connected disabilities.  The veteran subsequently perfected 
appeals as to the evaluations assigned to the service-
connected of bullet wounds residuals and these increased 
rating issues are therefore in appellate status.

It is noted for the record that since the veteran's case was 
last before the Board, he had asserted a request for 
reconsideration of the Board's denials of entitlement to 
service connection for a right eye disorder, a lung disorder, 
and varicose veins, including an assertion that the denials 
were the result of clear and unmistakable error.  In March 
1999, however, the veteran submitted a statement withdrawing 
the request for reconsideration and his claim of clear and 
unmistakable error.  


REMAND

In February 1998, the veteran filed a claim for an increased 
rating for service-connected post-traumatic stress disorder.  
Pursuant to that claim, the veteran was provided a VA 
psychiatric examination and a VA social and industrial survey 
in April 1998.  The reports of those assessments and other 
medical records have been associated with the claims file.  A 
March 1998 psychiatric evaluation of the veteran was also 
associated with the claims file in April 1998.  In a June 
1998 rating decision, the evaluation of the veteran's post-
traumatic stress disorder was increased from a 30 percent 
rating to a 70 percent rating.  

Based upon that decision, the combined evaluation of the 
veteran's service-connected disorders was increased from a 60 
percent to an 80 percent rating.  The RO did not, however, 
readjudicate the veteran's claim of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities in the face of that increase.  Since 
the VA medical evidence accumulated, and the resulting 
increase in the veteran's combined service-connected rating, 
are pertinent to the veteran's claim of entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities, the Board is compelled to 
remand the issue for readjudication by the RO.  38 C.F.R. 
§§ 4.16, 19.37, 20.1304(c) (1998).  

By the same token, since the additional evidence and 
arguments submitted since the July 1997 rating decision may 
be pertinent to the veteran's claims of an increased 
evaluation for service-connected residuals of bullet wounds 
to the head and chest, it must also be considered by the RO, 
and a supplemental statement of the case must be issued 
pertinent to those claims.  38 C.F.R. § 19.37.  

Finally, review of the veteran's claims file indicates that 
in an October 1997 rating decision, the RO denied the 
veteran's claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) due to the 
incurrence of herpes zoster of the eyes.  The veteran 
submitted a notice of disagreement in October 1997.  As such, 
the RO should provide the veteran a statement of the case 
that addresses this issue since it has been placed in 
appellate status by the filing of a notice of disagreement.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In light of the foregoing, the case must be REMANDED for the 
following:

1.  The RO should readjudicate the 
claim of entitlement to disability 
benefits under the provisions of 38 
U.S.C.A. § 1151 due to the 
incurrence of herpes zoster of the 
eyes.  If the decision remains 
unfavorable, the veteran should be 
provided with a statement of the 
case that addresses the issue.  The 
veteran should be specifically 
informed that a substantive appeal 
is necessary if he wishes to appeal 
the issue to the Board.  He should 
be afforded a reasonable period of 
time in which to respond.

2.  Then, the RO should undertake 
any other indicated development and 
thereafter readjudicate the 
veteran's claims of entitlement to 
an increased evaluation for service-
connected residuals of a bullet 
wound to the head, entitlement to an 
increased evaluation for service-
connected residuals of a bullet 
wound to the chest, and entitlement 
to a total rating based on 
individual unemployability due to 
service connected disabilities.  If 
any benefit sought remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case which reflects 
RO consideration of all additional 
evidence, and be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



